Citation Nr: 1820615	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy, status post myocardial infarction, and coronary bypass (heart disability).  


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1981 to May 1992.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter is currently with the RO in Portland, Oregon.  

The Veteran presented testimony at a videoconference Board hearing in March 2014 before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with Virtual VA paperless claim file.  However, the VLJ who held the March 2014 hearing is no longer with the Board.  To that end, the Veteran presented testimony at a hearing before the undersigned in April 2017.  A transcript of the hearing is associated with the claims file.  

In March 2017 and October 2015, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.   


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's heart disorder, to include cardiomyopathy, status post myocardial infarction, and coronary bypass (heart disability) is attributable to his active duty military service.  



CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include cardiomyopathy, status post myocardial infarction, and coronary bypass (heart disability) have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Service Connection

The Veteran seeks service connection a heart disability.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, regulations provide that certain chronic diseases, such as cardiovascular-renal disease, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "'chronic."'  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2013).

As to the first element of service connection, current disability, the record indicates that the Veteran has diagnoses of myocardial infarction, cardiovascular disease, coronary artery disease, angina, cardiomyopathy, and coronary bypass.  See October 2013 VA examination.  Therefore, this element is met. 

As to the second element for direct service connection, in-service incurrence or aggravation of a disease or injury, review of the Veteran's service treatment records revealed that an October 1991 notation on a Standard Form 603-A indicated that the Veteran had possible heart problems that were under investigation.  Additionally, electrocardiograms (EKGs) were conducted in September 1991 and February 1992, and the results were described as abnormal.  A March 1992 treatment report noted that the Veteran was seen for complaints of increased pain in his chest and shortness of breath when running; the assessment was mild hypercholesterolemia and deconditioned smoker.  An annual examination in March 1992 reported a finding of hypercholesterolemia, mild; it was noted that the Veteran was on a low cholesterol diet. No heart disease was reported.  The Veteran also testified to experiencing chest pain and shortness of breath with exertion starting in 1990 during a chemical reaction test.  Therefore, the Board finds sufficient evidence of an in-service incurrence or aggravation of a disease or injury, thus element (2) is satisfied as well.  

With respect to crucial element (3), nexus for direct service connection, the question presented, i.e., the relationship, if any, between the Veteran's current heart disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran has sought treatment for his claimed heart disability from December 1992 to the present.  These records show that the Veteran underwent an exercise stress echocardiogram test in January 1999; it was noted that he had had chest pain and multiple risk factors for coronary disease. The conclusion was normal heart rate and blood pressure responses to exercise.  When seen in March 1999, it was noted that the Veteran continued to have multiple complaints; he was advised to quit smoking and he was placed on medication for treatment of high cholesterol.  In March 2004, the Veteran was admitted to a private hospital with acute coronary syndrome; it was noted that an angiography performed revealed a complex LAD lesion. The Veteran subsequently underwent angioplasty and stenting.  On March 27, 2004, he underwent a quadruple bypass. 

The Veteran was afforded a VA examination in May 2010.  The Veteran denied any actual chest pain associated with his heart; he stated that he does have what he has been told are "'phantom pains" across the chest wall.  He did report problems with shortness of breath and dyspnea on exertion.  No paroxysmal nocturnal dyspnea or orthopnea was reported.  Positive palpitations were noted.  He also reported swelling of the feet.  He had positive history of heart attack.  The Veteran had positive history of quadruple bypass and stents.  The Veteran reported that he began smoking in his 20s, reporting less than one pack per day; he quit smoking eight months ago, for an approximate 25-pack year history.  It was noted that the Veteran was admitted to Saint Cloud hospital in April 2010 with complaints of chest pain; the final impression was "'no objective evidence of myocardial ischemia by exercise myocardial profusion imaging, and normal wall motion."'  The diagnosis was atypical chest pain.  

On examination, the heart had regular rate and rhythm, with normal S1 and S2; no murmurs, rubs, gallops or clicks were noted. EKG was normal.  The assessment was cardiomyopathy, status post myocardial infarction, coronary artery bypass.  The examiner opined that the cardiomyopathy, status post myocardial infarction, coronary artery bypass is not due to or a result of the Veteran's military service.  The examiner explained that the Veteran had no indication of heart attack while on active duty.  He further noted that, while the Veteran did complain of chest pain, it was felt to be multifactorial and not related to this heart, but rather to deconditioning and excessive smoking.  The examiner observed that the Veteran had a follow-up stress test after discharge from the military, which was normal.  The Veteran did not have a heart attack until 2004.  The examiner concluded that the cardiomyopathy, status post myocardial infarction and coronary artery bypass is more likely due to family history, male gender, and tobacco abuse.  

The Veteran was afforded a VA examination in October 2013.  At that time, he reported that he began experiencing heart symptoms in the Navy; he stated that he had chest and arm pain, and he had fainting spells.  The Veteran indicated that he was evaluated multiple times in the military for the chest pain; he stated that he was actually given Nitroglycerin in 1991.  In 1992, he was seen by a doctor for high cholesterol and was placed on medication.  The Veteran indicated that he still experiences symptoms of tightness in his chest as well as lightheadedness.  
Following an evaluation, the examiner reported the following diagnoses: acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease; coronary artery disease; stable angina; cardiomyopathy; and status post bypass.  

The VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there is no evidence of ischemia from the EKGs from service, specifically in September 1991 and February 1992; they were not early manifestations of cardiovascular disease.  The examiner noted that the mild hypercholesterolemia and elevated cholesterol in service are a risk factor for cardiovascular disease; however, it was treated soon after service by 1992 and should have decreased his Framingham risk factor at that time for this risk factor.  The examiner noted that the Veteran had multiple risk factors for cardiovascular disease, including history of smoking, dyslipidemia, and male sex, family history, and hypertension.  The examiner also noted that the Veteran reported episodes of chest or neck pain and fainting after service; however, he stated that those symptoms can have multiple causes and, since the EKGs are negative for ischemia, they were likely due to a cause other than heart-related.  The examiner stated, since the Veteran's MI was many years after service, it is very unlikely that these symptoms would have been due to his heart.  

In November 2013, the Veteran's claims folders were referred to a VA examiner for review and opinion regarding the etiology of the heart disorder.  The examiner concluded that the Veteran's claimed condition of heart disorder/condition, diagnosed anytime during the pendency of the appeal or at any other time, is less likely than not incurred in, caused by, or related to in-service injury, event or illness.  The examiner explained that there is no evidence of ischemia from the EKGs from service, specifically in September 1991 and February 1992; they were not early manifestations of cardiovascular disease.  The examiner noted that the mild hypercholesterolemia and elevated cholesterol in service are a risk factor for cardiovascular disease; however, it was treated soon after service by 1992 and should have decreased his Framingham risk factor at that time for this risk factor.  

The examiner noted that the Veteran had multiple risk factors for cardiovascular disease, including history of smoking, dyslipidemia, and male sex, family history, and hypertension.  The examiner also noted that the Veteran reported episodes of chest or neck pain and fainting after service; however, he stated that those symptoms can have multiple causes and, since the EKGs are negative for ischemia, they were likely due to a cause other than heart-related.  The examiner stated, since the Veteran's MI was many years after service, it is very unlikely that these symptoms would have been due to his heart.  He added that the Veteran's reported 1999 negative stress echocardiogram as well as negative stress electrocardiogram, confirms the lack of clinical heart disease as late as 1999.  Thus, it would be extraordinarily unlikely that an EKG in 1991 or 1991, obtained at rest, might evidence ischemic change only to be normal under stress 7 years later. 

The examiner noted that the Veteran has had a number of echocardiograms over the years, the most recent in 2012, and all have been in agreement that the Veteran's EFs have remained stable; there is no LV dysfunction, LV wall thickening, or LV size enlargement.  In other words, no cardiomyopathy of any etiology had yet to occur as of the latest echocardiogram.  The examiner stated that the Veteran's cardiac risks factors are great, they include: overweight, intractable smoker, hypertension, hyperlipidemia, hypercholesterolemia, hyperhomocysteinemia, and a strong family history.  The examiner stated that these risks are an agglomeration of genetic and personal lifestyle risk factors, with genetic predisposition existing prior to the Veteran's military service.  And, as noted above, the hypercholesterolemia was brought into good control very early.  Thus, the Veteran's current heart condition has flowed from the natural progression of this disease in someone with these risk factors and lifestyle.  

The Veteran submitted a private medical opinion in August 2017.  The private examiner held that, "based upon my review of the file, I would say that it is more than 50 (percent) likely that (the) Veteran's coronary artery disease (CAD) is service related."  The private examiner first addressed the Veteran's in-service events related to his heart disability.  He noted that the Veteran complained of chest pain, shortness of breath with exertion, and syncope during service.  The examiner ruled that the September 1991 EKG was abnormal and showed ischemia, but also noted that the October 1991 showed resolution of the September 1991 abnormalities.  However, the private examiner opined that the October 1991 EKG was asymptomatic because the Veteran had received treatment, such as rest or Nitroglycerin, for his heart disability between the September 1991 and October 1991 EKG.  He further explained that dynamic ST-T wave changes during an EKG that appear and disappear with pain are a hallmark of myocardial ischemia, usually referred to as angina and treated with Nitroglycerin.  The examiner also highlighted that the Veteran's testimony that he was treated with both Nitroglycerin and aspirin during service strongly suggests that the physician was treating him for symptoms that were anginal.  The examiner noted that the right ventricular/septal ischemia noted in the September 1991 could be the cause of the Veteran's syncope.  

The examiner next addressed his issues with the November 2013 VA addendum medical opinion.  The discussion begins with the 1999 stress test that was negative for ischemia in the opinion of the November 2013 VA examiner.  The private examiner pointed out that the actual copies of the stress test were not available, but were relied upon extensively by the November 2013 VA examiner.  Moreover, the private examiner contends that there are "inaccuracies and false reasoning," in the November 2013 VA medical opinion, such as the Veteran's in-service EKGs show no evidence of ischemia or the early manifestations of cardiovascular disease, and that the Veteran's complaints of chest or neck pain and fainting since service are products of non-heart related sources.  As noted above, the private examiner stated that the in-service EKGs did show ischemia, and the treatment of nitroglycerin and aspirin for his symptoms received during service confirm that the Veteran had a heart condition during service.  

The examiner also provided rational as to why the 1999 stress test would be negative for ischemia.  He states that the February 1992 EKG showed a septal infarct.  He also postulated from the testimony of the Veteran and his spouse that the Veteran had extensive collateral circulation to his right ventricle.  Moreover, he found the testimonies, "as good as a lay explanation of collateral circulation as you can get."  The examiner pointed out even though the 1999 stress test was "negative for ischemia" it does not mean that the EKG was normal.  He opined that, it is likely that in 1991 (the) Veteran had angina from CAD of the right ventricle for the reasons noted above.

At some point in time, not documented, the ischemic region infarcted as shown by the 14-FEB-92 EKG.  Old infarcts do not cause pain or ST-T segment changes with exercise, thus (the) Veteran could have passed his 1999 stress test despite having CAD and even an infarct in 1992."  In 2004, the Veteran was found to have extensive collateral circulation of the right ventricle, which could account for the resolution of the ischemic response to exercise from that area.  The examiner opined that both the collateral circulation and a degree of infarct at the time of the 1999 stress test could be the reason why the Veteran did not experience symptoms or have EKG changes of ischemia during the 1999 stress test.  In conclusion, the examiner opined that the Navy correctly determined that the Veteran was suffering from CAD in 1991 and treated it appropriately with nitroglycerin and aspirin, which was support by the EKGs performed at that time, thus it is more likely than not that the Veteran's coronary artery disease is service related.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue whether the Veteran's heart disability is related to the Veteran's service, the Board finds the May 2010, October 2013, and November 2013 VA examination reports to be of limited probative value.  These medical opinions discounted the Veteran's statements concerning his in-service complaints of chest pains and shortness of breath, and treatment received during service for his heart disability during active service, thus those previous examination are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As a consequence the examination reports are of limited probative value.  

The Board notes that the August 2017 private opinion adequately reviewed the objective medical evidence and lay evidence of record.  The private examiner also provided sufficient reasoning for the Veteran's ischemia-free 1999 stress test that was primary justification for the previous denials of a connection between the Veteran's heart disability and military service.  

The Veteran provided testimony in the April 2017 Board hearing.  The Veteran stated that he experienced trouble with running, chest pain, shortness of breath, which he sought medical treatment.  The medical finding at the time was that the Veteran was deconditioned and needed to quit smoking, however, the Veteran recounted that he weighed 178 pounds and had 7 percent body fat at the time.  He also reported that he was a machinery repairman and a diver.  The Veteran stated that he was stopped from doing exercises due to passing out, which started during service in Cuba.  The Veteran provided that he was treated at the dispensary at Guantanamo Bay and was given an EKG, chest x-ray and a viral of nitroglycerin.  The Veteran also reported that he was not allowed to his post on a ship due to his heart condition.  He also recounted that once discharged from service he saw a doctor because he was having chest pains, which would dissipate, but come back.  The Veteran reported that he did not seek medical treatment during the period of 1992-1999 due to the lack of medical insurance.  

The Board acknowledges the statements provided by the Veteran concerning his claimed heart disability and related symptoms.  In this regard, the Veteran is competent to report the onset of symptoms he experienced and the history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  The Board finds the aforementioned statements credible as well because they are consistent and numerous throughout the record.  Thus, the Veteran's testimony is entitled to a degree of probative weight.  

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has been diagnosed with cardiovascular disease.  For VA purposes, diagnosis of cardiovascular disease loss is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  As noted above the Veteran has provided testimony that his heart disability arose during service and has continued since discharge.  Moreover, the August 2017 private examiner also opined that the Veteran has been suffering from a heart disability that began in-service and has progressed through over the years.  Thus, there is sufficient evidence to conclude that the Veteran's heart disability manifested to a compensable (10 percent) degree within one year of separation from service.  To that end, the Board finds that the Veteran does show a continuity of symptomatology with regards to his claimed heart disability, thus the presumption in favor of chronic diseases is warranted in this matter.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  

In assessing the probative weight of the above evidence, the Board finds that the evidence is in relative equipoise as to whether a nexus exist between the Veteran's heart disability and his military service.  Although there are three negative nexus opinions of record, the Board finds these opinions to be inadequate as discussed above.  However, the Veteran has provided a private opinion offering a positive association between his heart disability coupled with his own statements, which are competent and credible as to the onset and continuity of symptomatology of his claimed heart disability.  

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his heart disability is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. §§ 3.102, 3.309(a); see also 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass (heart disability) is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


